Title: From Thomas Jefferson to Charles Bonnycastle, 30 June 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monto
June 30. 25
I recieved yesterday from mr Brockenbrough a bill of exchange on London for 1350 £ st. = 6000 D. my letters to mr Barlow and mr King had been before prepared and every thing is now ready to be sent off. but having in both these letters referred to the   of your bond, and in that particularly to mr King given some outlines of the case and asked his sollicitns of a remission of it, I would be glad you should read both letters lest I may have committed some error which may do harm. can you ride here before I dispatch the papers? I would not give you this trouble were I well enough to go to you. if the hour of dinner would suit you, so much the more acceptable, but consult your own convenience both as to day and hour. I present you friendly salutnsTh: J